UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6752


KEITH D. WILSON,

                  Petitioner - Appellant,

             v.

DON WOOD, Superintendent;         THEODIS    BECK,     Secretary   of
Corrections,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:06-cv-00408-WO-WWD)


Submitted:    November 18, 2009             Decided:    December 3, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith D. Wilson, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant  Attorney  General,   Raleigh, North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith D. Wilson seeks to appeal the district court’s

order    denying          his    second      Fed.     R.    Civ.    P.    60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2006) petition.                         We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

              In a civil case in which the United States is not a

party, a notice of appeal must be filed with the district court

clerk    within       thirty         days    after     the    order       appealed       from   is

entered, see Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This        appeal        period        is    “mandatory           and     jurisdictional.”

Browder v.       Dir.,          Dep’t   of    Corr.,        434    U.S.    257,    264    (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on March 28,

2008.       Because the record did not reveal when Wilson delivered

his     notice       of    appeal       to   prison        officials      for     mailing,       we

remanded this case to the district court.                            See Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                                 After receiving

responses from the parties and holding an evidentiary hearing,

the district court found that Wilson filed his notice of appeal,

at    the    earliest,          on   May     2,     2008,    after       the    appeal    period

                                                  2
expired.   We conclude that the district court’s factual finding

is not clearly erroneous.          Because Wilson filed his notice of

appeal beyond the thirty-day appeal period and failed to obtain

an   extension   or    reopening   of    such   period,    we   deny    leave   to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument      would   not   aid   the    decisional

process.

                                                                        DISMISSED




                                        3